DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:
In claim 18 at line 15, the claim recites, “which is a sum products of the transition parameter” but should recite, “which is a sum of products of the transition parameter.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-12, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1:
Step 1: As an initial matter, the claim is to one of the four enumerated statutory categories (i.e. a process, machine, manufacture, or composition of matter).
Step 2A Prong 1: The limitation of a first determination section that determines a value of a transition parameter used for transition in from the state of the target time point to the state of the next time point. from a valid range of the transition parameter, based on the cumulative expected gain obtained from each gain vector at the state of the next time point, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than the generic computer hardware read into the claim from the 35 U.S.C. 112(f) interpretation, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computer hardware, the limitation in the context of this claim encompasses the user manually determining transition parameter values from a valid range of values. 
Similarly, the limitation of a first generation section that generates a set of gain vectors for the state of the target time point from the set of gain vectors for the state of the next time point, by summing immediate expected gains when an action a is executed in a state s and cumulative expected gains for state transition which is a sum of products of the transition parameter and a gain vector of the set of gain vectors that corresponds to the transition parameter, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and mathematical concepts but for the recitation of generic computer components.  That is, other than the generic computer hardware read into the claim from the 35 U.S.C. 112(f) interpretation, nothing in the claim element precludes the step from practically being performed in the mind or from being mathematical concepts.  For example, but for the generic computer hardware, the limitation in the context of this claim encompasses the user manually generating a set of gain vectors by summing immediate expected gains and cumulative expected gains, or the user manually conducting the calculations. 
Similarly, the limitation of wherein the set of gain vectors for the state of the next time point are used to calculate the cumulative expected gain in which transition from a current state to a next state occurs in response to an action, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitation in the context of this claim encompasses the user manually using this parameter when calculating the cumulative expected gain. 
Similarly, the limitation of a selection apparatus that calculates a decision for the dialog system that maximizes cumulative expected gains in a worst case, based on the generated set of gain vectors, wherein the selection apparatus sequentially calculates decisions for the dialog system in a time series during the period targeted by the transition parameter, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than the generic computer hardware read into the claim from the 35 U.S.C. 112(f) interpretation, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic computer hardware, the limitation in the context of this claim encompasses the user manually calculating a decision that maximizes cumulative expected gains in a worst case. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – using generic hardware to perform sections. The hardware is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Further, the claim recites the acquisition section. The acquisition section is recited at a high level of generality and amounts to mere acquiring data using generic computer components, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a hardware to perform the sections amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, the acquisition section was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” or “receiving or transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed steps are well-understood, routine, conventional activity is supported under Berkheimer. 
Conclusion: The claim is not patent eligible. 
Regarding Claim 2:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than the generic hardware components, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually determining the value of the transition parameter using the claimed approach. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of generic hardware components.  The generic hardware components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic hardware components amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Regarding Claim 3:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than the generic hardware components, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually determining the value of the transition parameter using the claimed approach. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of generic hardware components.  The generic hardware components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic hardware components amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Regarding Claim 4:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than generic hardware components, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually initializing some gain vectors and generating some gain vectors. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an initialization section which is generic hardware components.  The initialization section, which is generic hardware components, is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic hardware components amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Regarding Claim 5:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than generic hardware components, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually including at least one gain vector for the state of the next time point, determining the value of the transition parameters, and generating the gain vectors. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of generic hardware components.  The generic hardware components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic hardware components amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Regarding Claim 6:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than generic hardware components, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually determining transition probabilities. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of generic hardware components.  The generic hardware components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic hardware components amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Regarding Claim 7:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than generic hardware components, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, this limitation encompasses the user manually determining the transition probability by linear programming. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of generic hardware components.  The generic hardware components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic hardware components amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Regarding Claim 8:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than generic hardware components, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, this limitation encompasses the user manually determining the valid range of the transition parameter. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of generic hardware components.  The generic hardware components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic hardware components amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Regarding Claim 9:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than an elimination section which is generic hardware components, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, this limitation encompasses the user manually eliminating a gain vector that does not maximize a value within a probability distribution range of each state. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of generic hardware components.  The generic hardware components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic hardware components amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Regarding Claim 10:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, this limitation encompasses the user manually eliminating gain vectors which do not meet this claimed criteria. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 11:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than generic hardware components, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, this limitation encompasses the user manually generating the gain vectors based on immediate gains. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of generic hardware components.  The generic hardware components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic hardware components amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Regarding Claim 12:  While this claim does not satisfy Step 1 of the 35 U.S.C. 101 analysis since this claim is not one of the four enumerated statutory categories, fixing this particular issue can be done so the analysis will continue.
The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than instructions and computer readable program storage devices, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, this limitation encompasses the user manually conducting the steps as outlined for claim 1 above. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of generic hardware components.  The generic hardware components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic hardware components amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Regarding Claim 18 (similarly rejected to claim 1):
Step 1: As an initial matter, the claim is to one of the four enumerated statutory categories (i.e. a process, machine, manufacture, or composition of matter).
Step 2A Prong 1: The limitation of determining a value of a transition parameter used for transitioning from the state of the target time point to the state of the next time point, from a valid range of the transition parameter, based on the cumulative expected gain from each gain vector for the state of the next time point, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation in the context of this claim encompasses the user manually determining a value of a transition parameter. 
Similarly, the limitation of generating a set of gain vectors for the state of the target time point from the set of gain vectors for the state of the next time point, by summing immediate expected gains when an action a is executed in a state s and cumulative expected gains for state transition which is a sum products of the transition parameter and a gain vector of the set of gain vectors that corresponds to the transition parameter, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitation in the context of this claim encompasses the user manually generating a set of gain vectors by summing immediate expected gains and cumulative expected gains, or the user manually conducting the calculations. 
Similarly, the limitation of wherein the set of gain vectors for the state of the next time point are used to calculate the cumulative expected gain in which transition from a current state to a next state occurs in response to an action, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitation in the context of this claim encompasses the user manually using this parameter when calculating the cumulative expected gain. 
Similarly, the limitation of a selection apparatus that calculates a decision for the dialog system that maximizes cumulative expected gains in a worst case, based on the generated set of gain vectors, wherein the selection apparatus sequentially calculates decisions for the dialog system in a time series during the period targeted by the transition parameter, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than the generic computer hardware read into the claim from the 35 U.S.C. 112(f) interpretation, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic computer hardware, the limitation in the context of this claim encompasses the user manually calculating a decision that maximizes cumulative expected gains in a worst case. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the acquiring step. The acquiring step is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the acquiring step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. 
Conclusion: The claim is not patent eligible. 

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a signal per se which is non-statutory subject matter according to MPEP 2106, which states that a signal per se is not directed to one of the four categories of statutory subject matter listed in 35 U.S.C. 101.  These claims recite, “one or more computer readable program storage devices” however the specification is silent as to whether they are transitory or non-transitory.  Accordingly, under broadest reasonable interpretation, they are both.  Examiner suggests amending the rejected claim(s) to include “non-transitory” before “computer readable program storage devices” to overcome this rejection.

Prior Art Rejections
There are no prior art rejection for claims 1-12 and 18.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Response to Arguments
Regarding the 101 rejections, Applicant's arguments have been fully considered but have been found unpersuasive.  Applicant argues that the claims recite a practical application because 1) an additional element reflects an improvement in the functioning of a computer or an improvement to another technological or technical field, or 2) an additional element implements a judicial exception with, or uses a judicial except in conjunction with, a particular machine or manufacture that is integral to the claim.  Examiner disagrees for at least the following reasons.
The amended recitation of a dialog system as a practical application is not sufficient.  For example, claim 1 recites, “for generating gain vectors for a transition model of a computer-implemented dialog system” in the preamble which is merely intended use.  Further, claim 1 recites, “calculates a decision for a dialog system” which is also intended use.
When looking at a claim for a practical application, it is the additional elements which must integrate the abstract idea into a practical application, as correctly stated by Applicant’s recitation of the 2019 Revised Guidance.  However, the instant claims lack that integration by any additional element.  The additional elements are generic hardware or the acquisition of data, neither of which are sufficient in the claims to integrate the abstract idea into a practical application.  While Applicant directs Examiner’s attention to points 1 and 3, the improvement in exemplary claim 1 is to the abstract idea and not the functioning of the generic computer.  Neither argument is persuasive.
For at least these reasons, the 35 U.S.C. 101 rejections of the claims are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            
/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123